Exhibit 10.2

 

JOINDER TO AND AMENDMENT OF

NOTE AND WARRANT PURCHASE AGREEMENT

 

JOINDER TO AND AMENDMENT OF NOTE AND WARRANT PURCHASE AGREEMENT (this
“Amendment”) is dated as of June 30, 2016 and is entered into by and among
AMICUS THERAPEUTICS, INC. (“Amicus” or the “Company”), a Delaware corporation
with its principal place of business at 1 Cedar Brook Drive, Cranbury, New
Jersey 08512, AMICUS THERAPEUTICS UK LIMITED (“Amicus UK”), a private limited
company incorporated under the laws of England and Wales with company number 
05541527 and its principal place of business at Phoenix House, Oxford Road,
Tatling End, Gerrards Cross, Buckinghamshire SL9 7AP, United Kingdom, AMICUS
THERAPEUTICS INTERNATIONAL HOLDING LTD (“Amicus UK Holding” and, together with
Amicus and Amicus UK, the “Amicus Parties”), a private limited company
incorporated under the laws of England and Wales with company number 10147996
and its principal place of business at Phoenix House, Oxford Road, Tatling End,
Gerrards Cross, Buckinghamshire SL9 7AP, United Kingdom and each Purchaser
identified on the signature pages hereto (each, including its successors and
assigns, a “Purchaser” and collectively  the “Purchasers,” and together with
Amicus, Amicus UK and Amicus UK Holding, the “Parties”) and is made with
reference to that certain Note and Warrant Purchase Agreement, dated as of
February 19, 2016, by and among Amicus, Amicus UK and each Purchaser identified
on the signature pages thereto (the “Purchase Agreement”). Capitalized terms
used and not defined herein shall have the meanings ascribed to them in the
Purchase Agreement.

 

RECITALS

 

WHEREAS, Amicus UK Holding is a wholly-owned subsidiary of Amicus;

 

WHEREAS, pursuant to Section 8.12 of the Purchase Agreement, the Parties desire
that Amicus UK Holding join as party to the Purchase Agreement as one of the
Amicus Parties and that GCM Grosvenor Special Opportunities Master Fund, Ltd.
join as a party to the Purchase Agreement as a Purchaser (the “Joining Parties”)
in accordance with the terms and conditions set forth in this Amendment; and

 

WHEREAS, the Parties further desire to amend the Purchase Agreement and certain
exhibits thereto in accordance with the terms and conditions set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, the Parties agree as follows:

 

Section 1.                                          JOINDER AND RELEASE

 

1.1                               Joinder to Purchase Agreement.  In
consideration of the foregoing recitals, and by execution of this Amendment, the
Joining Parties become party to the Purchase Agreement, bound by all of the
terms and conditions thereof from and after the date hereof. The Joining Parties
hereby ratify, as of the date hereof, and agree to be bound by, all of the
terms, provisions, obligations and conditions of the Purchase Agreement.

 

Section 2.                                          AMENDMENTS TO PURCHASE
AGREEMENT

 

2.1                               Exhibits.  The Purchase Agreement is hereby
amended to contain an amended and restated Exhibit D and a new Exhibit E and
Exhibit F, each as attached hereto.

 

1

--------------------------------------------------------------------------------


 

2.2                               Section 2.3.  Section 2.3 of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

 

2.3                               At any time following the date of issuance of
the Initial Notes and prior to the earlier of (i) the second (2nd) anniversary
of the Initial Closing Date and (ii) such date as the VWAP for any four
consecutive trading days of the Company’s common stock equals or exceeds 200.0%
of the VWAP price as of the Initial Closing Date (the earlier of (i) and (ii),
the “Additional Notes End Date”), the Company will have the option (at its sole
discretion) to issue and sell to GCM Grosvenor Special Opportunities Master
Fund, Ltd. up to $25,000,000 principal amount of additional notes and to issue
and sell to Redmile Capital Offshore Fund II, Ltd. up to $5,000,000 principal
amount of additional notes at least 60 days following Committee for Medicinal
Products for Human Use (CHMP) positive opinion of migalastat in Europe, such
notes the “Additional Notes,” and, together with the Initial Notes, the “Notes;”
provided that, at the time of such issuance of Additional Notes, there has not
occurred and be continuing any state of facts, event, change or effect that has
had, or that would reasonably be expected to have, a material adverse effect on
the business, properties, results of operations or financial condition of the
Amicus Parties, individually or in the aggregate. The Company may exercise its
right pursuant to this Section 2.3 by delivering notice to the Purchasers on or
prior to the Additional Notes End Date, which notice shall indicate the
aggregate amount of Additional Notes that the Company intends to issue and sell
to the Purchasers.  For the sake of clarification, the Company shall not have
the option to issue and sell Additional Notes to the Purchasers on or after the
Additional Notes End Date unless notice thereof is delivered by the Company on
or prior to the Additional Notes End Date.  All Additional Notes shall be issued
on the same terms as the Initial Notes, except that all Additional Notes will
mature on October 1, 2021, and will include warrants in substantially the form
attached hereto as Exhibit F (such warrants, the “Additional Warrants,” and
together with the Initial Warrants, the “Warrants”). The purchase price for the
Additional Notes shall be 100% of the principal amount thereof and be paid in
cash. All Additional Notes will be issued by Amicus UK Holding in the form set
forth in Exhibit E.

 

2.3                               Section 2.4.  Section 2.4 of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

 

The Company will provide a guaranty of the obligations under the Initial UK
Notes and any Additional Notes that may be issued by Amicus UK or Amicus UK
Holding in the form attached hereto as Exhibit D (the “Guarantee”).

 

2.4                               Section 8.5.  Section 8.5 of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

 

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns. The Companies
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Purchasers purchasing at least 50.01% of the principal
amount of the Notes and Additional Notes issued and then outstanding hereunder.
Subject to Section 7.7, any Purchaser may assign any or all of its rights under
this Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided such transferee agrees in writing to be bound, with respect
to the transferred Securities, by the provisions of the Transaction Documents
that apply to the “Purchasers.”

 

2

--------------------------------------------------------------------------------


 

2.5                               Section 8.12.  Section 8.12 of the Purchase
Agreement is hereby amended and restated in its entirety as follows:

 

Amendment and Waiver. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Companies and Purchasers purchasing
at least 50.01% of the principal amount of the Notes and Additional Notes issued
and then outstanding hereunder.

 

Section 3.   REPRESENTATIONS AND WARRANTIES; COVENANTS

 

3.1                               Ownership in Amicus UK Holding. Amicus
represents and warrants that it owns one hundred percent (100%) of the equity
interests in Amicus UK Holding.

 

3.2                               Amicus Covenants. Amicus represents warrants
and covenants that it will comply with the restrictions on Indebtedness imposed
on it by Section 5.1 of the Additional Notes, the form of which is attached
hereto as Exhibit E.

 

3.3                               Ownership of Initial Notes.  Each Purchaser,
as applicable, represents and warrants that it is the record and beneficial
owner of the Initial Notes set forth beside its name in Schedule A to the
Purchase Agreement.

 

Section 4.                                          MISCELLANEOUS

 

4.1                               Effectiveness of Amendment.  This Amendment
shall become effective as of the date set forth in the preamble hereto upon
execution and delivery by all Parties.

 

4.2                               Amendment; Binding Effect.  This Amendment may
not be modified or amended except by an instrument in writing signed by
individuals authorized to bind each respective Party.  The terms of this
Amendment shall be binding upon, and inure to the benefit of, the Parties and
their successors and permitted assigns.

 

4.3                               Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.

 

4.4                               Severability.  Whenever possible, each
provision of this Amendment will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amendment
is held to be invalid, illegal, or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality, or
unenforceability will not affect any other provision or the effectiveness or
validity of any provision in any other jurisdiction, and this Amendment will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

 

4.5                               Headings.  Paragraph headings have been
inserted in this Amendment as a matter of convenience for reference only and it
is agreed that such paragraph headings are not a part of this Amendment and
shall not be used in the interpretation of any provision hereof.

 

3

--------------------------------------------------------------------------------


 

4.6                               Counterparts.  This Amendment may be executed
in separate counterparts (including by means of telecopied or e-mailed signature
pages) each of which shall be an original and all of which taken together shall
constitute one and the same agreement.

 

4.7                               Assignments.  No Party may assign its rights
or obligations pursuant to this Amendment without the prior written consent of
the other Parties.

 

4.8                               Entire Agreement.  This Amendment embodies the
complete agreement and understanding among the Parties relating to the subject
matter hereof.

 

4.9                               Further Assurance.   Each Party shall execute
and deliver any other document or instrument reasonably requested by any other
Party to effectuate the terms of this Amendment.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Joinder and Amendment to be
executed and acknowledged by their respective officers or representatives
hereunto duly authorized, as of the date first above written.

 

 

COMPANIES:

 

 

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/  John F. Crowley

 

Name: John F. Crowley

 

Title: CEO & Chairman

 

 

 

 

 

AMICUS THERAPEUTICS UK LIMITED

 

 

 

 

 

 

By:

/s/ Bradley Campbell

 

Name: Bradley Campbell

 

Title: Director

 

 

 

 

 

 

By:

/s/ Geoffrey Ghyoot

 

Name: Geoffrey Ghyoot

 

Title: Director

 

 

 

 

 

AMICUS THERAPEUTICS INTERNATIONAL HOLDING LTD

 

 

 

 

 

 

By:

/s/ Geoffrey Ghyoot

 

Name: Geoffrey Ghyoot

 

Title: Director

 

 

 

 

 

 

By:

 /s/ :Daphne Quimi

 

Name: Daphne Quimi

 

Title: Director

 

[Signature Page to Amendment of N+W Purchase Agreement]

 

--------------------------------------------------------------------------------


 

PURCHASERS:

 

 

 

REDMILE CAPITAL FUND, LP

 

 

 

/s/ Jeremy Green

 

By: Jeremy Green

 

Title: Managing Member of the General Partner and the Investment Manager

 

 

 

 

 

REDMILE CAPITAL OFFSHORE FUND, LTD.

 

 

 

/s/ Jeremy Green

 

By: Jeremy Green

 

Title: Managing Member of the Investment Manager

 

 

 

 

 

REDMILE CAPITAL OFFSHORE FUND II, LTD.

 

 

 

/s/ Jeremy Green

 

By: Jeremy Green

 

Title: Managing Member of the Investment Manager

 

 

 

 

 

REDMILE SPECIAL OPPORTUNITIES FUND, LTD.

 

 

 

/s/ Jeremy Green

 

By: Jeremy Green

 

Title: Managing Member of the Investment Manager

 

 

 

 

 

P REDMILE LTD.

 

 

 

/s/ Jeremy Green

 

By: Jeremy Green

 

Title: As Managing Member of Redmile Group, LLC — Investment Adviser to P
Redmile Ltd.

 

 

[Signature Page to Amendment of N+W Purchase Agreement]

 

--------------------------------------------------------------------------------


 

GCM GROSVENOR SPECIAL OPPORTUNITIES MASTER FUND, LTD.

BY: GCM FIDUCIARY SERVICES, LLC, ITS DIRECTOR

 

/s/ Paul A. Meister

 

By:

Paul A. Meister

 

Title:Vice Chairman

 

 

[Signature Page to Amendment of N+W Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit D

 

AMENDED AND RESTATED
GUARANTEE

 

This Amended and Restated Guarantee (this “Guarantee”), dated June 30, 2016, by
Amicus Therapeutics, Inc., a Delaware corporation with its principal place of
business at 1 Cedar Brook Drive, Cranbury, New Jersey 08512 (“Amicus” or the
“Guarantor”) in favor of each of the Purchasers identified on the signatures
pages hereto (each, including their successors and permitted assigns, the
“Purchasers”). Amicus and each of the Purchasers are referred to herein as a
“Party” and together as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, the Parties have entered into a Guarantee, dated as of February 19,
2016 (the “Original Guarantee”) in connection with the Note and Warrant Purchase
Agreement, dated as of February 19, 2016, by and among the Guarantor, the
purchasers named therein and Amicus Therapeutics UK Limited (“Amicus UK”), as
amended by the Joinder to and Amendment of Note and Warrant Purchase Agreement,
dated June 30, 2016, by and among the Guarantor, the Purchasers, Amicus UK and
Amicus Therapeutics International Holding LTD (“Amicus UK Holding”) (and as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Note and Warrant Purchase Agreement”);

 

WHEREAS, the Purchasers have agreed to purchase the Initial UK Notes and any
Additional Notes (collectively, the “Notes”) upon the terms and subject to the
conditions set forth in the Note and Warrant Purchase Agreement;

 

WHEREAS, GCM Grosvenor Special Opportunities Master Fund, Ltd. was not a party
to the Original Guarantee;

 

WHEREAS, Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the purchase of the Notes;

 

WHEREAS, it is a condition precedent to the obligation of the Purchasers to
purchase the Notes that Guarantor shall have executed and delivered this
Guarantee to the Purchasers;

 

WHEREAS, pursuant to Section 12(a) of the Original Guarantee, the provisions of
the Original Guarantee may be amended upon the written consent of each party
thereto; and

 

WHEREAS, the parties hereto desire to amend and restate the Original Guarantee
on the terms of this Guarantee.

 

NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to
enter into the Note and Warrant Purchase Agreement and to induce the Purchasers
to purchase the Notes under the Note and Warrant Purchase Agreement, Guarantor
hereby agrees with the Purchasers as follows:

 

1.             Defined Terms.

 

(a)           Unless otherwise defined herein, terms defined in the Note and
Warrant Purchase Agreement and used herein shall have the meanings given to them
in the Note and Warrant Purchase Agreement.

 

D-1

--------------------------------------------------------------------------------


 

(b)           “Guarantee” shall mean this Guarantee, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

(c)           As used herein, the term “Obligations” shall mean the obligations
of Amicus UK, Amicus UK Holding or any of their successors and permitted assigns
under the Notes, including (a) the due and punctual payment of the principal of,
premium, if any, and interest on the Notes, whether at maturity, by
acceleration, redemption or otherwise.

 

(d)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guarantee shall refer to this Guarantee as a whole and
not to any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.

 

(e)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

2.             Guarantee.

 

(a)           Subject to the provisions of Section 2(b), Guarantor hereby,
unconditionally and irrevocably, guarantees to the Purchasers, the prompt and
complete payment when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.  This Guarantee shall in all respects be an
irrevocable, absolute and unconditional guaranty of collection and not of
payment.

 

(b)           Anything herein or in any of the Notes or the Note and Warrant
Purchase Agreement or any of the other Transaction Documents to the contrary
notwithstanding, the maximum liability of Guarantor hereunder and under the
Notes shall in no event exceed the amount that can be guaranteed by Guarantor
under applicable laws relating to the insolvency of debtors.

 

3.             No Subrogation.  Notwithstanding any payment or payments made by
Guarantor hereunder or any set-off or appropriation and application of funds of
Guarantor by the Purchasers, Guarantor shall not be entitled to be subrogated to
any of the rights of the Purchasers against Amicus UK, Amicus UK Holding or any
of their successors and permitted assigns or right of offset held by the
Purchasers for the payment of the Obligations, nor shall Guarantor seek or be
entitled to seek any contribution or reimbursement from Amicus UK, Amicus UK
Holding or any of their and permitted assigns in respect of payments made by
Guarantor hereunder, until all amounts owing to the Purchasers by Amicus UK,
Amicus UK Holding or any of their successors and permitted assigns on account of
the Obligations under the Notes are paid in full and the Notes are terminated.

 

4.             Amendments, etc. with Respect to the Obligations; Waiver of
Rights.  Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against Guarantor and without notice to or
further assent by Guarantor, (a) any demand for payment of any of the
Obligations made by the Purchasers may be rescinded by such party and any of the
Obligations continued, (b) the Obligations, or the liability of any other party
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Purchasers, (c) the Note and Warrant Purchase
Agreement, the other Transaction Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, and (d) any collateral security, guarantee or
right of offset at any time held by the Purchasers for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released.  When
making any demand hereunder against Guarantor, the Purchasers may, but shall be
under no obligation to, make a similar demand on Amicus UK, Amicus UK Holding or
any of their successors and permitted assigns.

 

D-2

--------------------------------------------------------------------------------


 

5.             Guarantee Absolute and Unconditional.  Guarantor waives any and
all notice of, the creation, contraction, incurrence, renewal, extension,
amendment, waiver or accrual of any of the Obligations, and notice of or proof
of reliance by the Purchasers upon this Guarantee or acceptance of this
Guarantee, and the Obligations or any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended, waived
or accrued, in reliance upon this Guarantee; and all dealings between Amicus UK
or Amicus UK Holding and Guarantor, on the one hand, and the Purchasers, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee.  Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Amicus UK, Amicus UK Holding, any of their successors or permitted
assigns, or Guarantor with respect to the Obligations.  Guarantor understands
and agrees that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity,
regularity or enforceability of the Note and Warrant Purchase Agreement, any
other Transaction Document, any of the Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Purchasers, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) that may at any
time be available to or be asserted by Amicus UK, Amicus UK Holding or any of
their successors or permitted assigns against the Purchasers or (c) any other
circumstance whatsoever (other than payment in full) that constitutes, or might
be construed to constitute, an equitable or legal discharge of Amicus UK, Amicus
UK Holding or any of their successors and permitted assigns for the Obligations,
or of Guarantor under this Guarantee, in bankruptcy or in any other instance. 
This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon Guarantor and the successors
and assigns thereof, and shall inure to the benefit of the Purchasers, and its
successors, indorsees, transferees and assigns, until all the Obligations shall
have been satisfied by payment in full and the Notes shall be terminated.

 

6.             Reinstatement.  This Guarantee shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Purchasers upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Amicus UK, Amicus UK Holding, their successors or permitted
assigns, or Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, Amicus UK,
Amicus UK Holding, their successors or permitted assigns, or Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

7.             Payments.  Guarantor hereby guarantees that payments hereunder
will be paid to the Purchasers without set-off or counterclaim in U.S. dollars.

 

8.             Notices.  All notices, requests and demands pursuant hereto shall
be made in accordance with Section 8.13 of the Note and Warrant Purchase
Agreement.

 

9.             Counterparts.  This Guarantee may be executed by one or more of
the parties to this Guarantee on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

10.          Severability.  Any provision of this Guarantee that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

D-3

--------------------------------------------------------------------------------


 

11.          Integration.  This Guarantee represents the agreement of Guarantor
and the Purchasers with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Purchasers relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Transaction Documents.

 

12.          Amendments in Writing; No Waiver; Cumulative Remedies.

 

(a)           Except as provided herein, none of the terms or provisions of this
Guarantee may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by Guarantor and the Purchasers.

 

(b)           No failure to exercise, nor any delay in exercising, on the part
of the Purchasers, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Purchasers of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Purchasers would otherwise have on any future occasion.

 

(c)           The rights, remedies, powers and privileges herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

13.          Successors and Assigns.  This Guarantee shall be binding upon the
successors and assigns of Guarantor and shall inure to the benefit of the
Purchasers and its successors and assigns except that Guarantor may not assign,
transfer or delegate any of its rights or obligations under this Guarantee
without the prior written consent of the Purchasers.

 

14.          Governing Law.  This Guarantee and all rights, obligations and
liabilities hereunder shall be governed by, and construed in accordance with,
the internal laws of the State of Delaware, without giving effect to the
principles of conflicts of law that would require the application of the laws of
any other jurisdiction.

 

[remainder of page intentionally left blank]

 

D-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Guarantee to be duly executed
and delivered as of the day and year first above written.

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-5

--------------------------------------------------------------------------------


 

PURCHASERS:

 

 

 

 

REDMILE CAPITAL FUND, LP

 

 

 

 

 

 

 

By:

Jeremy Green

 

Title:

Managing Member of the General Partner and the Investment Manager

 

 

 

 

 

 

 

REDMILE CAPITAL OFFSHORE FUND, LTD.

 

 

 

 

 

 

 

By:

Jeremy Green

 

Title:

Managing Member of the Investment Manager

 

 

 

 

REDMILE CAPITAL OFFSHORE FUND II, LTD.

 

 

 

 

 

 

 

By:

Jeremy Green

 

Title:

Managing Member of the Investment Manager

 

 

 

 

 

 

 

REDMILE SPECIAL OPPORTUNITIES FUND, LTD.

 

 

 

 

 

 

 

By:

Jeremy Green

 

Title:

Managing Member of the Investment Manager

 

 

 

 

 

 

 

P REDMILE LTD.

 

 

 

 

 

 

 

By:

Jeremy Green

 

Title:

As Managing Member of Redmile Group, LLC — Investment Adviser to P Redmile Ltd.

 

 

D-6

--------------------------------------------------------------------------------


 

GCM GROSVENOR SPECIAL OPPORTUNITIES MASTER FUND, LTD.

BY: GCM FIDUCIARY SERVICES, LLC, ITS DIRECTOR

 

 

 

 

 

By:

 

 

Title:

 

 

 

D-7

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF UNSECURED PROMISSORY NOTE

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY
TO AMICUS UK HOLDING AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

THE NOTES MAY NOT BE OFFERED OR SOLD TO PERSONS IN THE EUROPEAN ECONOMIC AREA
OTHER THAN TO QUALIFIED INVESTORS AS DEFINED UNDER DIRECTIVE 2003/71/EC (AS
AMENDED, INCLUDING BY DIRECTIVE 2010/73/EU AND INCLUDES ANY RELEVANT
IMPLEMENTING MEASURE IN THE RELEVANT MEMBER STATE) (THE “PROSPECTUS DIRECTIVE”)
AND IN CIRCUMSTANCES WHICH DO NOT REQUIRE THE ISSUER TO PUBLISH A PROSPECTUS
PURSUANT TO ARTICLE 3 OF THE PROSPECTUS DIRECTIVE. THE NOTES MAY NOT BE OFFERED
OR SOLD TO PERSONS IN THE UNITED KINGDOM OTHER THAN TO (I) INVESTMENT
PROFESSIONALS FALLING WITHIN ARTICLE 19(5) OF THE FINANCIAL SERVICES AND MARKETS
ACT 2000 (FINANCIAL PROMOTION) ORDER 2005 (THE “ORDER”) OR (II) HIGH NET WORTH
COMPANIES AND OTHER PERSONS FALLING WITHIN ARTICLE 49(2)(A) TO (D) OF THE ORDER.

 

AMICUS THERAPEUTICS INTERNATIONAL HOLDING LTD

UNSECURED PROMISSORY NOTE

 

$

Note No.:

 

, 201

 

1.           Principal. Amicus Therapeutics International Holding LTD, a private
limited company incorporated under the laws of England and Wales with company
number 10147996 and its principal place of business at Phoenix House, Oxford
Road, Tatling End, Gerrards Cross, Buckinghamshire SL9 7AP, United Kingdom
(“Amicus UK Holding”), for value received, hereby promises to pay to the order
of                (“Holder”) in lawful money of the United States of America at
the address for notices to Holder set forth below, the principal amount of $
              , together with interest as set forth below. This Note was issued
by Amicus UK Holding in connection with a private offering of substantially
identical Unsecured Promissory Notes (collectively, the “Notes”) and warrants
pursuant to that certain Note and Warrant Purchase Agreement entered into among
Amicus Therapeutics UK Limited (“Amicus UK”), Amicus Therapeutics, Inc.
(“Amicus”) and each of purchasers named therein, as amended by the Joinder to
and Amendment of Note and Warrant Purchase Agreement, dated June 30, 2016, by
and among Amicus, Amicus UK, Amicus UK Holding and the purchasers named therein 
(the “Purchasers”) (the “Purchase Agreement”), and is subject to its terms. This
Note is being issued by Amicus UK Holding pursuant to the Purchase Agreement and
is intended to record and represent Amicus UK Holding’s obligations thereunder.
Capitalized terms not otherwise defined herein shall have the meaning given in
the Purchase Agreement.

 

2.           Interest. The outstanding principal amount of this Note, together
with all accrued and unpaid interest thereon, shall bear simple interest at a
rate per annum equal to three and eight hundred and seventy five thousandths of
a percent (3.875%). Interest from the date hereof shall be computed on the basis
of a 360-day year of twelve 30-day months. Interest on this Note shall accrue
and be payable at maturity.

 

E-1

--------------------------------------------------------------------------------


 

3.           Maturity. Unless prepaid earlier pursuant to Section 4 below, all
then unpaid principal and unpaid accrued interest on this Note shall be due and
payable on October 1, 2021. All payments in respect of the Notes by or on behalf
of the Company shall be made without withholding or deduction for, or on account
of, any present or future taxes, duties, assessments or governmental charges of
whatever nature (“Taxes”) imposed or levied unless the withholding or deduction
of the Taxes is required by law.

 

4.             Prepayment. Subject to payment of any prepayment premium
described below (if applicable), all outstanding principal and accrued and
unpaid interest on this Note may be prepaid, in whole or in part, at any time. 
If this Note is voluntarily repaid by Amicus UK Holding pursuant to this
Section 4 prior to the applicable maturity date therefor, in addition to the
outstanding principal and accrued and unpaid interest on this Note that is
prepaid, Amicus UK Holding shall pay to the Holder a prepayment premium as
follows:

 

(a)   0.00% of the outstanding principal amount of this Note that is prepaid, if
prepaid prior to February 19, 2017;

 

(b)   2.00% of the outstanding principal amount of this Note that is prepaid, if
prepaid prior to February 19, 2018; and

 

(c)   1.00% on the outstanding principal amount of this Note that is prepaid, if
prepaid prior to February 19, 2019;

 

provided, however, if this Note is voluntarily prepaid by Amicus UK Holding
pursuant to this Section 4 prior to the applicable maturity date therefor in
connection with a Fundamental Transaction, Amicus UK Holding shall (in lieu of
any other prepayment premiums) pay a premium of six percent (6.00%) on the then
outstanding principal amount of this Note that is prepaid.

 

“Fundamental Transaction” means any capital reorganization, reclassification of
the capital stock of Amicus UK Holding, consolidation or merger of Amicus UK
Holding with another entity in which Amicus UK Holding is not the surviving
corporation, or sale, transfer or other disposition of all or substantially all
of Amicus UK Holding’s assets to another entity shall be effected.

 

Any prepayment of this Note will be credited first against accrued interest,
then principal. Upon payment in full of the amount of all principal and interest
payable hereunder, this Note shall be surrendered to Amicus UK Holding for
cancellation. Acceleration of a Note pursuant to Section 7.2 shall not
constitute a prepayment pursuant to this Section 4.

 

5.             Covenants.

 

5.1          Senior Indebtedness.  During the term of this Note, neither Amicus
nor any of its subsidiaries or affiliates shall create, incur, assume or suffer
to exist any Indebtedness, other than Indebtedness constituting trade payables
and other accrued current liabilities incurred in the ordinary course of
business.  As used herein, “Indebtedness” of any Person shall mean (i) all
obligations of such Person for borrowed money or for the deferred purchase price
of property or services, (ii) any obligation of another Person which is
guaranteed by such Person or, with respect to which, such Person is liable,
contingently or otherwise, (iii) the rental obligations of such Person under any
leases which would not be

 

E-2

--------------------------------------------------------------------------------


 

classified as “operating leases” in accordance with generally accepted
accounting principles commonly used in the United States of America, (iv) all
obligations of such Person to purchase securities or other property that arise
out of or in connection with the sale of the same or substantially similar
securities or property, (v) all non-contingent obligations of such Person to
reimburse any other Person in respect of amounts paid under a letter of credit
or similar instrument to the extent that such reimbursement obligations remain
outstanding after they become non-contingent, (vi) any obligations evidenced by
a note, bond, debenture or other similar instrument, and (vii) any of the
foregoing obligations secured by a Lien on any asset of such Person.  As used
herein, Lien shall mean with respect to any property, asset or revenue (or any
income or profits derived therefrom) of any Person, any mortgage, lien, pledge,
attachment, levy, charge or other security interest or encumbrance of any kind
upon or in respect of such property, asset or revenue (or upon or in respect of
any income or profits therefrom), in each case, whether the same is consensual
or nonconsensual or arises by contract, operation of law, legal process or
otherwise.

 

For the avoidance of doubt, this Section 5.1 shall be binding on and applicable
to Amicus UK Holding and each of its subsidiaries and affiliates including
without limitation, Amicus, and Amicus shall be subject to and be a party to the
Purchase Agreement, as amended.

 

5.2          Use of Proceeds.  Amicus UK Holding shall use the proceeds of this
Note for research and development and other general corporate purposes.

 

5.2          Parent Guaranty.  Amicus UK Holding shall procure a guaranty of the
obligations under this Note from Amicus, pursuant to a guaranty in the form of
Exhibit D to the Purchase Agreement.

 

5.3          Change in Law. All payments in respect of the Note shall be made
free and clear of, and without withholding or deduction for or on account of any
present or future taxes, duties, assessments or governmental charges of whatever
nature (together “Taxes”) imposed, levied, collected, withheld or assessed by or
within the United Kingdom or any authority therein or thereof having power to
tax, unless such withholding or deduction is required by UK tax law (a “Tax
Withholding”). In the event a Tax Withholding is required by UK tax law, Holder
shall use commercially reasonable efforts, including for the avoidance of doubt
restructuring its assets, assigning its rights under this Note to a permitted
assignee, or taking any other commercially reasonable measure such that a Tax
Withholding will no longer be required by UK tax law; notwithstanding the
foregoing, if following the application of Holder’s commercially reasonable
efforts a Tax Withholding is nevertheless still required by UK tax law, Amicus
UK Holding shall pay such amounts as will result in the receipt by the Holder of
such amount as would have been received by them had no Tax Withholding been
required and shall have the right to prepay all outstanding principal and
accrued and unpaid interest on this Note without regard to the prepayment
premium described in Section 4 of this Note. Notwithstanding the above, the
prepayment premium described in Section 4 of this Note shall still apply with
respect to a Fundamental Transaction.

 

6.             Security. THIS NOTE IS A GENERAL UNSECURED OBLIGATION OF THE
COMPANY.

 

7.             Defaults and Remedies.

 

7.1          Events of Default. An “Event of Default” shall occur hereunder:

 

E-3

--------------------------------------------------------------------------------


 

(i)            if Amicus UK Holding shall default in the payment of the
principal of this Note, when and as the same shall become due and payable and
after written demand for payment thereof has been made and such amount remains
unpaid for 5 business days after the date of such notice; or

 

(ii)           if Amicus UK Holding shall default in the payment of any interest
or premium on this Note, when and as the same shall become due and payable and
after written demand for payment thereof has been made and such amount remains
unpaid for 5 business days after the date of such notice; or

 

(iii)          if Amicus UK Holding shall default in the due observance or
performance of any covenant, representation, warranty, condition or agreement on
the part of Amicus UK Holding to be observed or performed pursuant to the terms
hereof, and such default is not remedied or waived within the time periods
permitted therein, or if no cure period is provided therein, within 30 calendar
days after Amicus UK Holding receives written notice of such default; or

 

(iv)          if there is a breach by any person of Section 5.1 hereof; or

 

(v)           if Amicus UK Holding shall commence any proceeding in bankruptcy
or for dissolution, liquidation, winding-up, composition or other relief under
state or federal bankruptcy laws; or

 

(vi)          if such proceedings are commenced against Amicus UK Holding, or a
receiver or trustee is appointed for Amicus UK Holding or a substantial part of
its property, and such proceeding or appointment is not dismissed or discharged
within 120 calendar days after its commencement.

 

7.2          Acceleration. If an Event of Default occurs under
Section 7.1(iv) or (v), then the outstanding principal of and accrued and unpaid
interest on this Note shall automatically become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
expressly waived. If any other Event of Default occurs and is continuing, the
Holder, by written notice to Amicus UK Holding, may declare the outstanding
principal of and accrued and unpaid interest and premium (if applicable) on this
Note to be due and payable immediately. Upon any such declaration of
acceleration, such principal and interest and premium (if applicable) shall
become immediately due and payable and the Holder shall be entitled to exercise
all of its rights and remedies hereunder and under the Purchase Agreement
whether at law or in equity. The failure of the Holder to declare the Note due
and payable shall not be a waiver of their right to do so, and the Holder shall
retain the right to declare this Note due and payable unless the Holder shall
execute a written waiver.

 

8.             Attorney’s Fees. If the indebtedness represented by this Note or
any part thereof is collected in bankruptcy, receivership or other judicial
proceedings or if this Note is placed in the hands of attorneys for collection
after default, Amicus UK Holding agrees to pay, in addition to the principal and
interest payable hereunder, reasonable attorneys’ fees and costs incurred by
Holder.

 

9.             No Stockholder Rights. Nothing contained in the Purchase
Agreement or this Note shall be construed as conferring upon the Holder or any
other Person the right to vote or to consent or to receive notice as a
stockholder of Amicus UK Holding.

 

10.          Noncircumvention. Amicus UK Holding hereby covenants and agrees
that Amicus UK Holding will not, by amendment of its certificate of
incorporation, memorandum of association, or articles of association or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all the provisions
of this Note.

 

E-4

--------------------------------------------------------------------------------


 

11.          Waiver of Notice of Presentment. Amicus UK Holding hereby waives
presentment, demand for performance, notice of non-performance, protest, notice
of protest and notice of dishonor. No delay on the part of Holder in exercising
any right hereunder shall operate as a waiver of such right or any other right.

 

12.          Non-Waiver. The failure of the Holder to enforce or exercise any
right or remedy provided in this Note or at law or in equity upon any default or
breach shall not be construed as waiving the rights to enforce or exercise such
or any other right or remedy at any later date. No exercise of the rights and
powers granted in or held pursuant to this Note by the Holder, and no delays or
omissions in the exercise of such rights and powers shall be held to exhaust the
same or be construed as a waiver thereof, and every such right and power may be
exercised at any time and from time to time.

 

13.          Transfer of a Note.

 

(A)     Transferability. The Holder may not assign, transfer, pledge or grant a
security interest in its rights in whole or in part under this Note to any
person without the prior written consent of Amicus UK Holding, except for
transfers to Affiliates of the Holder that do not violate any securities laws.
Subject to the preceding sentence, and subject to compliance with any applicable
securities laws and the conditions set forth in Section 13(D), this Note and all
rights hereunder are transferable, in whole or in part, upon surrender of this
Note at the principal office of Amicus UK Holding or its designated agent,
together with a written assignment of this Note substantially in the form
attached hereto as Annex 1 duly executed by the Holder or its agent or attorney
and funds sufficient to pay any transfer taxes payable upon the making of such
transfer. Upon such surrender and, if required, such payment, Amicus UK Holding
shall execute and deliver a new Note or Notes in the name of the assignee or
assignees and in the denomination or denominations specified in such instrument
of assignment, and shall issue to the assignor a new Note evidencing the portion
of this Note not so assigned, and this Note shall promptly be cancelled.

 

(B)     New Notes. This Note may be divided or combined with other Notes upon
presentation hereof at the aforesaid office of Amicus UK Holding, together with
a written notice specifying the names and denominations in which new Notes are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 13(A), as to any transfer which may be involved in such
division or combination, Amicus UK Holding shall execute and deliver a new Note
or Notes in exchange for the Note or Notes to be divided or combined in
accordance with such notice.

 

(C)     Note Register. Amicus UK Holding shall register this Note, upon records
to be maintained by Amicus UK Holding for that purpose, in the name of the
record Holder hereof from time to time. Amicus UK Holding may deem and treat the
registered Holder of this Note as the absolute owner hereof for the purpose of
any distribution of principal or interest to the Holder, and for all other
purposes, absent actual notice to the contrary reasonably satisfactory to Amicus
UK Holding.

 

(D)     Transfer Restrictions. If, at the time of the surrender of this Note in
connection with any transfer of this Note, the transfer of this Note shall not
be registered pursuant to an effective registration statement under the
Securities Act and under applicable state securities or blue sky laws, Amicus UK
Holding may require, as a condition of allowing such transfer, that (i) the
Holder or transferee of this Note, as the case may be, furnish to Amicus UK
Holding a written opinion of counsel (which opinion shall be in form, substance
and scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the Securities
Act and under applicable state securities or blue sky laws, and (ii) the Holder
or

 

E-5

--------------------------------------------------------------------------------


 

transferee execute and deliver to Amicus UK Holding an investment letter in form
and substance acceptable to Amicus UK Holding, (iii) the transferee be an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or
(a)(8) promulgated under the Securities Act or a “qualified institutional buyer”
as defined in Rule 144A(a) promulgated under the Securities Act, (iv) if the
transferee is located or resident within the European Economic Area,
confirmation from the transferee that it is a “qualified investor” within the
meaning of Directive 2003/71/EC, as amended, and (v) if the transferee is
located or resident within the United Kingdom, confirmation from the transferee
that it is (i) an investment professionals falling within Article 19(5) of the
Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 (the
“Order”) or (ii) a person falling within Article 49(2)(a) to (d) of the Order.

 

(E) Any or all of the transfer restrictions in Sections 13(A) to (D) will cease
to apply as required in order to meet the definition of “Quoted Eurobond”
pursuant to section 987 of the Income Tax Act 2007 or listing requirements of
the Cayman Islands Stock Exchange.

 

14.          Lost, Stolen, Mutilated or Destroyed Notes. If this Note is lost,
stolen, mutilated or destroyed, Amicus UK Holding may, on such terms as to
indemnity or otherwise as it may reasonably impose (which shall, in the case of
a mutilated Note, include the surrender thereof), issue a new Note of like
denomination and tenor as this Note so lost, stolen, mutilated or destroyed. Any
such new Note shall constitute an original contractual obligation of Amicus UK
Holding, whether or not the allegedly lost, stolen, mutilated or destroyed Note
shall be at any time enforceable by anyone.

 

15.          Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (A) upon personal delivery to the
party to be notified, (B) when sent by confirmed facsimile to the facsimile
number specified in writing by the recipient if sent during normal business
hours of the recipient on a Trading Day, if not, then on the next Trading Day,
(C) the next Trading Day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to Amicus UK Holding at the address listed on the
signature page hereto and to Holder at the applicable address set forth on the
applicable signature page to the Purchase Agreement or at such other address as
Amicus UK Holding or Holder may designate by ten days advance written notice to
the other parties hereto.

 

16.          Acceptance. Receipt of this Note by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

17.          Governing Law; Venue. This Note and all rights, obligations and
liabilities hereunder shall be governed by, and construed in accordance with,
the internal laws of the State of Delaware, without giving effect to the
principles of conflicts of law that would require the application of the laws of
any other jurisdiction. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the federal courts of the United States located in the
State of Delaware or to the courts of the State of Delaware.

 

18.         Amendment. Any term of this Note may be amended, and any provision
hereof waived, (i) by the Companies, without the consent of Purchasers, as
required in order to meet the definition of “Quoted Eurobond” pursuant to
section 987 of the Income Tax Act 2007 or listing requirements of the Cayman
Islands Stock Exchange, or (ii) with the written consent of Amicus UK Holding
and Holders of at least 50.01% of the aggregate principal amount of the Notes
and Initial Notes issued pursuant to the Purchase Agreement then outstanding;
provided, however, that no amendment or waiver pursuant to this Section 18 may
(i) modify the outstanding principal amount or interest rate of this Note, or
(ii) disproportionately and adversely affect the Holder relative to the holders
of all other Notes, in each case without the Holder’s consent. Any amendment
effected in accordance with this Section shall be binding

 

E-6

--------------------------------------------------------------------------------


 

upon all holders of Notes, each future holder of the Notes, and Amicus UK
Holding. By acceptance hereof, the Holder acknowledges that in the event the
required consent is obtained, any term of this Note may be amended or waived
with or without the consent of the Holder.

 

19.         Benefit; Assignment. This Note shall be binding upon and inure to
the benefit of and shall be enforceable by the Holder and Amicus UK Holding and
their proper successors and permitted assigns. This Note may be assigned by
Amicus UK Holding, without the consent of Purchasers, to any affiliate of the
Companies organized under the laws of England and Wales.

 

20.          Headings. The descriptive headings of the several sections and
paragraphs of this Note are inserted for convenience only and do not constitute
a part of this Note.

 

21.          Excessive Interest. Notwithstanding any other provision herein to
the contrary, this Note is hereby expressly limited so that the interest rate
charged hereunder shall at no time exceed the maximum rate permitted by
applicable law. If, for any circumstance whatsoever, the interest rate charged
exceeds the maximum rate permitted by applicable law, the interest rate shall be
reduced to the maximum rate permitted, and if Holder shall have received an
amount that would cause the interest rate charged to be in excess of the maximum
rate permitted, such amount that would be excessive interest shall be applied to
the reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to Amicus
UK Holding.

 

[Signature page follows]

 

E-7

--------------------------------------------------------------------------------


 

 

This Note is hereby issued by Amicus UK Holding as of the year and date first
above written.

 

 

AMICUS THERAPEUTICS INTERNATIONAL HOLDING LTD

 

 

 

 

 

 

By:

 

 

Name:

 

Title: Director

 

 

 

 

 

 

By:

 

 

Name:

 

Title: Director

 

 

 

 

Address:

Phoenix House

 

 

Oxford Road, Tatling End

 

 

Gerards Cross, Buckinghamshire

 

 

SL9 7AP UK

 

E-8

--------------------------------------------------------------------------------


 

Annex 1

 

FORM OF ASSIGNMENT

 

(To assign the foregoing Note, execute this form and supply required
information)

 

FOR VALUE RECEIVED, the foregoing Note and all rights evidenced thereby are
hereby assigned to

 

Name:

 

 

 

(Please Print)

 

 

 

 

Address:

 

 

 

(Please Print)

 

 

 

Dated:

, 20

 

 

Holder’s Signature:

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: The signature to this Form of Assignment must correspond with the name as
it appears on the face of the Note, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Note.

 

E-9

--------------------------------------------------------------------------------


 

Exhibit F

 

FORM OF WARRANT TO PURCHASE COMMON STOCK

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

AMICUS THERAPEUTICS, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.:       

 

Date of Issuance:            , 201   

 

VOID AFTER               , 2021

 

THIS CERTIFIES THAT, for value received,                   , or permitted
registered assigns (the “Holder”), is entitled, subject to the terms set forth
below, to subscribe for and purchase at the Exercise Price (defined below) from
Amicus Therapeutics, Inc., a Delaware corporation (the “Company”), up to
                shares of Common Stock, par value $.01 per share (the “Common
Stock”), of the Company. This warrant is one of a series of warrants issued by
the Company as of the date hereof (individually, a “Warrant”; collectively, the
“Warrants”) pursuant to that certain Note and Warrant Purchase Agreement, dated
February 19, 2016, among the Company, Amicus Therapeutics UK Limited (“Amicus
UK”), and each of purchasers named therein, as amended by the Joinder to and
Amendment of Note and Warrant Purchase Agreement, dated June 30, 2016, by and
among Amicus, Amicus UK, Amicus Therapeutics International Holding LTD (“Amicus
UK Holding”) and the purchasers named therein  (the “Purchasers”) (the “Purchase
Agreement”).

 

1.   Definitions. Capitalized terms used herein but not otherwise defined herein
shall have their respective meanings as set forth in the Purchase Agreement. As
used herein, the following terms shall have the following respective meanings:

 

(A)       “Eligible Market” means any of the New York Stock Exchange, The NASDAQ
Global Market, The NASDAQ Global Select Market or The NASDAQ Capital Market.

 

(B)       “Exercise Period” shall mean the period commencing the Date of
Issuance and ending on                , 2021.

 

(C)       “Exercise Price” shall mean the product of (x) the VWAP for the four
(4) Trading Days beginning immediately prior to the date of issuance of such
Additional Notes, and (y) 132.5%, subject to adjustment pursuant to Section 4
below.

 

(D)       “Trading Day” shall mean (i) any day on which the Common Stock is
listed or quoted and traded on its primary Trading Market, (ii) if the Common
Stock is not then listed or quoted and

 

F-1

--------------------------------------------------------------------------------


 

traded on any Eligible Market, then a day on which trading occurs on the OTC
Bulletin Board (or any successor thereto), or (iii) if trading does not occur on
the OTC Bulletin Board (or any successor thereto), any business day.

 

(E)        “Trading Market” shall mean the OTC Bulletin Board or any other
Eligible Market, or any national securities exchange, market or trading or
quotation facility on which the Common Stock is then listed or quoted.

 

(F)         “VWAP” shall mean, for any date, the price determined by the first
of the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)), (b) if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Company and reasonably acceptable to the holders of a majority in interest of
the Warrants then outstanding, the fees and expenses of which shall be paid by
the Company.

 

(G)       “Warrant Shares” shall mean the shares of the Common Stock issuable
upon exercise of this Warrant.

 

2.   Exercise of Warrant. The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period, by
delivery of the following to the Company at its address set forth on the
signature page hereto (or at such other address as it may designate by notice in
writing to the Holder):

 

(A)       an executed written notice, in the form attached hereto as Exhibit A
(the “Exercise Notice”); and

 

(B)       payment of the Exercise Price in cash or by check.

 

The Holder shall not be required to deliver the original Warrant in order to
effect an exercise hereunder. Execution and delivery of the Exercise Notice
shall have the same effect as cancellation of the original Warrant and issuance
of a new Warrant evidencing the right to purchase the remaining number of
Warrant Shares, if any.

 

Certificates for shares purchased hereunder shall be transmitted by the transfer
agent of the Company to the Holder by crediting the account of the Holder’s
prime broker with the Depository Trust Company (“DTC”) through its Deposit
Withdrawal Agent Commission system if the Company’s transfer agent is a
participant in such system, and otherwise by physical delivery to the address
specified by the Holder in the Exercise Notice, in each case within three
business days from the delivery to the Company of the Exercise Notice and
payment of the aggregate Exercise Price as set forth above. This Warrant shall
be deemed to have been exercised on the date the Exercise Price is received by
the Company.

 

F-2

--------------------------------------------------------------------------------


 

The person in whose name any certificate or certificates for Warrant Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which payment of the Exercise
Price was made, irrespective of the date such Warrant Shares are credited to the
DTC account of the Holder’s prime broker or the date of delivery of the
certificate or certificates evidencing such Warrant Shares, as the case may be,
except that, if the date of such payment is a date when the stock transfer books
of the Company are closed, such person shall be deemed to have become the holder
of such shares at the opening of business on the next succeeding date on which
the stock transfer books are open.

 

Subject to Section 2.4 and the final sentence of this paragraph and to the
extent permitted by law, the Company’s obligations to issue and deliver Warrant
Shares in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any person or entity or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by the Holder or any other person or entity of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other person or entity, and irrespective of any other circumstance which might
otherwise limit such obligation of the Company to the Holder in connection with
the issuance of Warrant Shares. The Holder shall have the right to pursue any
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver Warrant Shares upon exercise
of this Warrant as required pursuant to the terms hereof.

 

2.1.                            Issuance of New Warrants. Upon any partial
exercise of this Warrant, the Company, at its expense, will forthwith and, in
any event within five business days, issue and deliver to the Holder a new
warrant or warrants of like tenor, registered in the name of the Holder,
exercisable, in the aggregate, for the balance of the number of shares of the
Common Stock remaining available for purchase under this Warrant.

 

2.2.                            Payment of Taxes and Expenses. The Company shall
pay any recording, filing, stamp or similar tax which may be payable in respect
of any transfer involved in the issuance of, and the preparation and delivery of
certificates (if applicable) representing, (A) any Warrant Shares purchased upon
exercise of this Warrant and/or (B) new or replacement warrants in the Holder’s
name or the name of any transferee of all or any portion of this Warrant;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issuance, delivery or
registration of any certificates for Warrant Shares or Warrants in a name other
than that of the Holder. The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring this Warrant or
receiving Warrant Shares upon exercise hereof.

 

2.3.                            Disputes. In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares, the Company shall promptly issue to the Holder the number of Warrant
Shares that are not disputed.

 

2.4.                            Exercise Limitations; Holder’s Restrictions. A
Holder, other than an Excluded Holder, shall not have the right to exercise any
portion of this Warrant, pursuant to Section 2 or otherwise, to the extent that
after giving effect to such issuance after exercise, such Holder (together with
such Holder’s affiliates), as set forth on the applicable Exercise Notice, would
beneficially own in excess of 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to such issuance. For purposes of
this Section 2.4, the number of shares of the Common Stock beneficially owned by
such Holder and its affiliates shall include the number of shares of the Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of the Common Stock which would be issuable upon (A) exercise of the
remaining,

 

F-3

--------------------------------------------------------------------------------


 

nonexercised portion of this Warrant beneficially owned by such Holder or any of
its affiliates and (B) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any other shares of the Common Stock or Warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by such Holder or any of its affiliates. Except as set forth in the
preceding sentence, for purposes of this Section 2.4, beneficial ownership shall
be calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), it being acknowledged by a Holder that
the Company is not representing to such Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and such Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 2.4 applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which a portion of this Warrant is
exercisable shall be in the sole discretion of a Holder, and the submission of
an Exercise Notice shall be deemed to be each Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by such
Holder) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. For purposes
of this Section 2.4, in determining the number of outstanding shares of the
Common Stock, a Holder may rely on the number of outstanding shares of the
Common Stock as reflected in (x) the Company’s most recent Form 10-Q or
Form 10-K, as the case may be, (y) a more recent public securities filing with
the U.S. Securities and Exchange Commission by the Company or (z) any other
announcement or notice by the Company or the Company’s transfer agent setting
forth the number of shares of the Common Stock outstanding. Upon the written or
oral request of a Holder, the Company shall within two Trading Days confirm
orally and in writing to such Holder the number of shares of the Common Stock
then outstanding. In any case, the number of outstanding shares of the Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by such Holder or its
affiliates since the date as of which such number of outstanding shares of the
Common Stock was reported. The provisions of this Section 2.4 may be waived by
such Holder, at the election of such Holder, upon not less than 61 days’ prior
notice to the Company, and the provisions of this Section 2.4 shall continue to
apply until such 61st day (or such later date, as determined by such Holder, as
may be specified in such notice of waiver). For purposes of this Section 2.4, an
“Excluded Holder” shall mean a Holder (together with such Holder’s affiliates)
that beneficially owned in excess of 9.99% of the number of shares of the Common
Stock outstanding on the date this Warrant was issued to such Holder; provided,
however, that if thereafter such Holder (together with such Holder’s affiliates)
shall beneficially own 9.99% or a percentage less than 9.99% of the number of
shares of the Common Stock outstanding, then such Holder shall cease to be an
“Excluded Holder” hereunder.

 

3.   Covenants of the Company.

 

3.1.                            Covenants as to Warrant Shares. The Company
covenants and agrees that all Warrant Shares that may be issued upon the
exercise of the rights represented by this Warrant will, upon issuance, be
validly issued and outstanding, fully paid and nonassessable, and free from all
taxes, liens and charges with respect to the issuance thereof. The Company
further covenants and agrees that the Company will at all times during the
Exercise Period have authorized and reserved, free from preemptive rights, a
sufficient number of shares of the Common Stock to provide for the exercise of
the rights represented by this Warrant. If at any time during the Exercise
Period the number of authorized but unissued shares of the Common Stock shall
not be sufficient to permit exercise of this Warrant, the Company will use its
commercially reasonable efforts to take such corporate action in compliance with
applicable law as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of the Common Stock to such number of shares
as shall be sufficient for such purposes.

 

F-4

--------------------------------------------------------------------------------


 

3.2.                            Notices of Record Date and Certain other Events.
In the event of any taking by the Company of a record of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, the Company shall mail
to the Holder, at least 15 days prior to the date on which any such record is to
be taken for the purpose of such dividend or distribution, a notice specifying
such date. In the event of any voluntary dissolution, liquidation or winding up
of the Company, the Company shall mail to the Holder, at least 15 days prior to
the date of the occurrence of any such event, a notice specifying such date. In
the event the Company authorizes or approves, enters into any agreement
contemplating, or solicits stockholder approval for any Fundamental Transaction,
as defined in Section 6 herein, the Company shall mail to the Holder, at least
15 days prior to the date of the occurrence of such event, a notice specifying
such date. Notwithstanding the foregoing, the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

 

3.3                               Registration Rights. The Warrant Shares
issuable upon exercise of this Warrant are each Registrable Securities under the
Purchase Agreement and the registration rights set forth in Section 7 of the
Purchase Agreement shall apply to the Warrant Shares.

 

4.   Adjustment of Exercise Price and Shares. The Exercise Price and number of
Warrant Shares issuable upon exercise of this Warrant are subject to adjustment
from time to time as set forth in this Section 4 .

 

(A)       If the Company, at any time while this Warrant is outstanding,
(i) pays a stock dividend on the Common Stock or otherwise makes a distribution
on any class of capital stock that is payable in shares of the Common Stock,
(ii) subdivides outstanding shares of the Common Stock into a larger number of
shares, or (iii) combines outstanding shares of the Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of the Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of the Common Stock outstanding immediately after
such event and the number of Warrant Shares issuable upon exercise of this
Warrant shall be proportionately adjusted. Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination.

 

(B)                If the Company, at any time while this Warrant is
outstanding, distributes to holders of the Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of the Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any cash dividend or other asset (in each
case, “Distributed Property”), then in each such case the Holder shall be
entitled upon exercise of this Warrant for the purchase of any or all of the
Warrant Shares, to receive the amount of Distributed Property which would have
been payable to the Holder had such Holder been the holder of such Warrant
Shares on the record date for the determination of stockholders entitled to such
Distributed Property. The Company will at all times set aside in escrow and keep
available for distribution to such holder upon exercise of this Warrant a
portion of the Distributed Property to satisfy the distribution to which such
Holder is entitled pursuant to the preceding sentence.

 

(C)                Upon the occurrence of each adjustment pursuant to this
Section 4, the Company at its expense will, promptly provide written notice
thereof to the Holder and, at the written request of the Holder, promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted Exercise

 

F-5

--------------------------------------------------------------------------------


 

Price and adjusted number or type of Warrant Shares or other securities issuable
upon exercise of this Warrant (as applicable), describing the transactions
giving rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s transfer agent.

 

(D)                No adjustment in the Exercise Price shall be required unless
such adjustment would require an increase or decrease of at least $0.0001;
provided, however, that any adjustments which by reason of this Section 4(D) are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment; provided, further, however, that adjustments shall be
required and made in accordance with the provisions of this Section 4 (other
than this Section 4(D)) not later than such time as may be required in order to
preserve the tax-free nature of a distribution, if any, to the Holder of this
Warrant or the Warrant Shares issuable upon the exercise hereof. All
calculations under this Section 4 shall be made to the $0.0001 or to the nearest
1/1000th of a share, as the case may be. Anything in this Section 4 to the
contrary notwithstanding, the Company shall be entitled to make such reductions
in the Exercise Price, in addition to those required by this Section 4, as it in
its discretion shall deem to be advisable in order that any stock dividend,
subdivision of shares or distribution of rights to purchase stock or securities
convertible or exchangeable for stock hereafter made by the Company to its
stockholders shall not be taxable.

 

5.   Fractional Shares. No fractional shares shall be issued upon the exercise
of this Warrant as a consequence of any adjustment pursuant hereto. All Warrant
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the number of Warrant Shares to be
issued will be rounded down to the nearest whole share.

 

6.   Fundamental Transactions. If any capital reorganization, reclassification
of the capital stock of the Company, consolidation or merger of the Company with
another entity in which the Company is not the surviving corporation, or sale,
transfer or other disposition of all or substantially all of the Company’s
assets to another entity shall be effected (any such transaction being
hereinafter referred to as a “Fundamental Transaction”), then the Holder shall
thereafter have the right to purchase and receive upon the basis and upon the
terms and conditions herein specified and in lieu of the Warrant Shares
immediately theretofore issuable upon exercise of this Warrant, such shares of
stock, securities or assets as would have been issuable or payable with respect
to or in exchange for a number of Warrant Shares equal to the number of Warrant
Shares immediately theretofore issuable upon exercise of this Warrant, had such
reorganization, reclassification, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of the Holder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Exercise Price) shall thereafter be applicable, as nearly equivalent as may
be practicable in relation to any share of stock, securities or assets
thereafter deliverable upon the exercise thereof. The Company shall not affect
any such consolidation, merger, sale, transfer or other disposition unless prior
to or simultaneously with the consummation thereof the successor entity (if
other than the Company) resulting from such consolidation or merger, or the
entity purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the Holder, at
the last address of the Holder appearing on the books of the Company, such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase, and the other obligations
under this Warrant. Notice of any such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition and of said
provisions so proposed to be made, shall be mailed to the Holders of the
Warrants not less than 20 days prior to such event. The provisions of this
Section 6 shall

 

F-6

--------------------------------------------------------------------------------


 

similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales, transfers or other dispositions, each of which
transactions shall also constitute a Fundamental Transaction.

 

7.   Noncircumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant. Without limiting the generality of the foregoing,
the Company (A) shall not increase the par value of any shares of the Common
Stock receivable upon the exercise of this Warrant above the Exercise Price then
in effect, (B) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of the Common Stock upon the exercise of this Warrant, and
(C) shall, so long as this Warrant is outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued shares of the
Common Stock, solely for the purpose of effecting the exercise of this Warrant,
100% of the Warrant Shares issuable upon exercise of this Warrant then
outstanding (without regard to any limitations on exercise).

 

8.   No Stockholder Rights. Other than as provided in Section 3.2,
Section 4(A) or otherwise herein, this Warrant in and of itself shall not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company, including without limitation to receive dividends or other
distributions.

 

9.   Transfer of Warrant.

 

(A)                Transferability. Subject to compliance with any applicable
securities laws and the conditions set forth in Section 9(D), this Warrant and
all rights hereunder (including, without limitation, any registration rights)
are transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto as
Exhibit B duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denomination or denominations specified in such instrument of
assignment, and shall issue to the assignor a new Warrant evidencing the portion
of this Warrant not so assigned, and this Warrant shall promptly be cancelled. A
Warrant, if properly assigned, may be exercised by a new holder for the purchase
of Warrant Shares without having a new Warrant issued.

 

(B)                New Warrants. This Warrant may be divided or combined with
other Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 9(A), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice.

 

(C)                Warrant Register. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose, in the name of
the record Holder hereof from time to time. The Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof for the purpose
of any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary reasonably satisfactory to the
Company.

 

F-7

--------------------------------------------------------------------------------


 

(D)                Transfer Restrictions. If, at the time of the surrender of
this Warrant in connection with any transfer of this Warrant, the transfer of
this Warrant shall not be registered pursuant to an effective registration
statement under the Securities Act and under applicable state securities or blue
sky laws, the Company may require, as a condition of allowing such transfer,
that (i) the Holder or transferee of this Warrant, as the case may be, furnish
to the Company a written opinion of counsel (which opinion shall be in form,
substance and scope customary for opinions of counsel in comparable
transactions) to the effect that such transfer may be made without registration
under the Securities Act and under applicable state securities or blue sky laws,
and (ii) the Holder or transferee execute and deliver to the Company an
investment letter in form and substance acceptable to the Company, and (iii) the
transferee be an “accredited investor” as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(7), or (a)(8) promulgated under the Securities Act or a “qualified
institutional buyer” as defined in Rule 144A(a) promulgated under the Securities
Act.

 

10.                                            Lost, Stolen, Mutilated or
Destroyed Warrant. If this Warrant is lost, stolen, mutilated or destroyed, the
Company may, on such terms as to indemnity or otherwise as it may reasonably
impose (which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination and tenor as this Warrant so
lost, stolen, mutilated or destroyed. Any such new Warrant shall constitute an
original contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated or destroyed Warrant shall be at any time enforceable by
anyone.

 

11.                                            Notices, Etc. All notices
required or permitted hereunder shall be in writing and shall be deemed
effectively given: (A) upon personal delivery to the party to be notified,
(B) when sent by confirmed facsimile to the facsimile number specified in
writing by the recipient if sent during normal business hours of the recipient
on a Trading Day, if not, then on the next Trading Day, (C) the next Trading Day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the Company at the address listed on the signature page hereto and to
Holder at the applicable address set forth on the applicable signature page to
the Purchase Agreement or at such other address as the Company or Holder may
designate by ten days advance written notice to the other parties hereto. The
Company shall give written notice to the Holder at least 20 days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Fundamental Transaction, dissolution or liquidation.
The Company shall also give written notice to the Registered Holders at least 20
days prior to the date on which any Fundamental Transaction, dissolution or
liquidation shall take place.

 

12.                                           Acceptance. Receipt of this
Warrant by the Holder shall constitute acceptance of and agreement to all of the
terms and conditions contained herein.

 

13.                                            Governing Law. This Warrant and
all rights, obligations and liabilities hereunder shall be governed by, and
construed in accordance with, the internal laws of the State of Delaware,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.

 

14.                                            Amendment Or Waiver. Any term of
this Warrant may be amended or waived (either generally or in a particular
instance and either retroactively or prospectively) with the written consent of
the Company and the Holder. No waivers of any term, condition or provision of
this Warrant, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such term, condition or provision.

 

F-8

--------------------------------------------------------------------------------


 

15.                                            Headings. The descriptive
headings of the several sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant.

 

[Signature page follows]

 

F-9

--------------------------------------------------------------------------------


 

The Company has caused this Warrant to be executed by its duly authorized
officer as of        , 201   .

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

1 Cedar Brook Drive

 

Cranbury, NJ 08512

 

F-10

--------------------------------------------------------------------------------

 


 

Exhibit A

 

FORM OF NOTICE OF EXERCISE

 

TO:         AMICUS THERAPEUTICS, INC.

 

Reference is made to that certain Warrant to Purchase Common Stock, dated
            , 201 , No.     of a series of similar Warrants to Purchase Common
Stock (the “Warrant”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Warrant.

 

(1)         The undersigned hereby elects to purchase             shares of the
common stock, par value $.01 (the “Common Stock”), of Amicus Therapeutics, Inc.
(the “Company”) pursuant to the terms of the Warrant, and tenders herewith
payment of the Exercise Price in full, together with all applicable transfer
taxes, if any.

 

(2) Please issue the certificate for shares of the Common Stock in the name of:

 

 

 

 

 

(Print or type name)

 

 

Social Security or other Identifying Number:

 

 

 

Street Address:

 

 

 

City State Zip Code:

 

 

 

(3) If such number of shares shall not be all the shares purchasable upon the
exercise of the Warrants evidenced by this Warrant, a new warrant certificate
for the balance of such Warrants remaining unexercised shall be registered in
the name of and delivered to:

 

(4) The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.

 

Please insert social security or other identifying number:

 

 

 

 

 

(Print name and address)

 

 

 

 

 

Dated:                    , 20

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

(Print name)

 

 

 

F-11

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF ASSIGNMENT

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:

 

 

 

(Please Print)

 

 

 

 

Address:

 

 

 

(Please Print)

 

 

 

 

Dated:

                    , 20

 

 

 

Holder’s Signature:

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTE: The signature to this Form of Assignment must correspond with the name as
it appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

F-12

--------------------------------------------------------------------------------

 